AO 245B (Rev. 05/15/2018) Judgment in a Criminal Petty Case (Modified)                                                                 Page I of 1



                                    UNITED STATES DISTRICT COURT
                                               SOUTHERN DISTRICT OF CALIFORNIA

                     United States of America                                  JUDGMENT IN A CRIMINAL CASE
                                     V.                                        (For Offenses Committed On or After November I, 1987)


                    PASCUAL NAVA-GUTIERREZ                                     Case Number: 19CR2376-FAG

                                                                               FEDERAL DEFENDERS
                                                                               Defendant's Attorney


REGISTRATION NO. 86648408
THE DEFENDANT:
 [:gj pleaded guilty to count(s) 1 of the Superseding Information (Misdemeanor)
 D was found guilty to count( s)
   after a plea of not guilty.
   Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

Title & Section                  Nature of Offense                                                               Count Number(s)
8:1325                           IMPROPER ATTEMPTED ENTRY BY AN ALIEN                                            I
                                 (Misdemeanor)

 •      The defendant has been found not guilty on count( s)
                                                                          -------------------
 [:g]   Count(s) UNDERLYING                                                  dismissed on the motion of the United States.


                                              IMPRISONMENT
         The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
imprisoned for a term of:
                                                  6MONTHS
 [:gj Assessment: $10 IMPOSED
 i:gj Fine: WAIVED

  •

     IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
United States Attorney of any material change in the defendant's economic circumstances.

                                                                             9/16/2019
                                                                             Date ofimposition of

                                            FILED
                                          [ ~EP 1 6 2019          I                                     OSSETTIII
                                                                                                      MAGISTRATE JUDGE
                                     CLEHfl:. U.S. D1STfllCT COUfn
                                  SOUTHERN DISTHICT OF CALIFORNIA
                                  BY                           DEf>LJTY
